Case 1:19-cv-02914-RM-STV Document 56 Filed 03/16/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-02914-RM-STV

 ZACHARY HERGENREDER, on behalf of
 Himself and all others similarly situated,

        Plaintiff,

 v.

 LARIMER SKYVIEW, INC.,

      Defendant.
 ______________________________________________________________________

         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
 ______________________________________________________________________

 Magistrate Judge Scott T. Varholak

        This civil action is before the Court upon Defendant’s Notice and Suggestion of

 Bankruptcy Upon Record (the “Notice”). [#52] For the following reasons, the Court

 respectfully RECOMMENDS that this case be ADMINISTRATIVELY CLOSED pursuant

 to D.C.COLO.LCivR 41.2.1

        On October 14, 2019, Plaintiff filed this lawsuit against Defendant asserting a claim

 for violation of the Worker Adjustment and Retraining Notification Act of 1988, 29 U.S.C.

 § 2101 et seq., on behalf of a class of similarly situated former employees of Defendant.2

 [#1] On January 17, 2020, the Court entered a Scheduling Order in this matter [23], which



 1
   Pursuant to D.C.COLO.LCivR 41.2, “[a] district judge or a magistrate judge exercising
 consent jurisdiction may order the clerk to close a civil action administratively subject to
 reopening for good cause.”
 2
   The Complaint initially named Aleph Objects, Inc. as the Defendant [#1], and the Court
 subsequently granted Defendant’s motion to amend the case caption to reflect that “the
 legal name of Aleph Objects, Inc., has been changed to Larimer Skyview, Inc., and that
 the real party in interest is Larimer Skyview, Inc.” [#24].
Case 1:19-cv-02914-RM-STV Document 56 Filed 03/16/21 USDC Colorado Page 2 of 4




 was subsequently modified to extend the case schedule based upon the request of the

 parties [#36, 40, 41].

        On September 15, 2020, prior to the close of discovery, Defendant filed the Notice,

 informing the Court that an involuntary Charpter 7 bankruptcy petition had recently been

 filed against Defendant in the United States Bankruptcy Court for the District of Colorado

 bearing case number 20-16046-CDP (the “Bankruptcy Case”). [#52] The Notice further

 stated that, pursuant to 11 U.S.C. § 362, the filing of the Bankruptcy Case initiated an

 automatic stay of the instant litigation. [Id.] In light of the Notice, the Court converted the

 final pretrial conference into a status conference. [#54]

        On March 8, 2021, the Court convened the status conference. [#55] Counsel of

 record for Defendant in the instant litigation—who does not represent Defendant in the

 Bankruptcy Case—stated that it was his understanding that the Bankruptcy Case was still

 proceeding, but that no deadline had yet been set for the submission of claims. [Id. (audio

 recording)] The Court asked the parties for their positions on whether the case should be

 administratively closed in light of the ongoing Bankruptcy Case. [Id.] Counsel for Plaintiff

 stated that she was “in favor” of administrative closure, so long as the order provided for

 the case to be reopened if the Bankruptcy Case was terminated without resolution of

 Plaintiff’s claims. [Id.] Counsel of record for Defendant did not raise any objection but

 requested additional time to inform the Trustee in the Bankruptcy Case of the potential of

 administrative closure so that the Trustee could raise an objection on behalf of Defendant.

 [Id.] Accordingly, the Court provided Defendant seven days to file any objection to

 administrative closure. [Id.]




                                               2
Case 1:19-cv-02914-RM-STV Document 56 Filed 03/16/21 USDC Colorado Page 3 of 4




           No objection having been filed, the Court believes that this matter should be

 administratively closed. Given that Plaintiff’s claims likely will be resolved through the

 Bankruptcy Case and that there is no imminent conclusion of the Bankruptcy Case

 anticipated, administrative closure serves the interests of judicial economy and the

 conservation of the parties’ resources. Absent administrative closure, the parties and the

 Court will be required to expend time and resources on status updates in the instant

 action.

           Accordingly, for the foregoing reasons, this Court respectfully RECOMMENDS that

 this action be ADMINISTRATIVELY CLOSED pursuant to D.C.COLO.LCivR 41.2,

 without prejudice to either party moving to reopen the case at any time for good cause.3




 3
   Within fourteen days after service of a copy of this Recommendation, any party may
 serve and file written objections to the magistrate judge’s proposed findings of fact, legal
 conclusions, and recommendations with the Clerk of the United States District Court for
 the District of Colorado. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Griego v. Padilla
 (In re Griego), 64 F.3d 580, 583 (10th Cir. 1995). A general objection that does not put
 the district court on notice of the basis for the objection will not preserve the objection for
 de novo review.         “[A] party’s objections to the magistrate judge’s report and
 recommendation must be both timely and specific to preserve an issue for de novo review
 by the district court or for appellate review.” United States v. 2121 East 30th Street, 73
 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections may bar de novo
 review by the district judge of the magistrate judge’s proposed findings of fact, legal
 conclusions, and recommendations and will result in a waiver of the right to appeal from
 a judgment of the district court based on the proposed findings of fact, legal conclusions,
 and recommendations of the magistrate judge. See Vega v. Suthers, 195 F.3d 573, 579-
 80 (10th Cir. 1999) (holding that the district court’s decision to review magistrate judge’s
 recommendation de novo despite lack of an objection does not preclude application of
 “firm waiver rule”); Int’l Surplus Lines Ins. Co. v. Wyo. Coal Refining Sys., Inc., 52 F.3d
 901, 904 (10th Cir. 1995) (finding that cross-claimant waived right to appeal certain
 portions of magistrate judge’s order by failing to object to those portions); Ayala v. United
 States, 980 F.2d 1342, 1352 (10th Cir. 1992) (finding that plaintiffs waived their right to
 appeal the magistrate judge’s ruling by failing to file objections). But see, Morales-
 Fernandez v. INS, 418 F.3d 1116, 1122 (10th Cir. 2005) (holding that firm waiver rule
 does not apply when the interests of justice require review).

                                               3
Case 1:19-cv-02914-RM-STV Document 56 Filed 03/16/21 USDC Colorado Page 4 of 4




 DATED: March 16, 2021                    BY THE COURT:

                                          s/Scott T. Varholak
                                          United States Magistrate Judge




                                      4
